Name: Commission Regulation (EEC) No 3425/91 of 25 November 1991 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 27.11.1991 EN Official Journal of the European Communities L 325/6 COMMISSION REGULATION (EEC) NO 3425/91 of 25 November 1991 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 2242/91 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariffs or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN code indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN code indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 204, 27. 7. 1991, p. 21. ANNEX Description of the goods Classification NC Code Reasons (1) (2) (3) Rolls of tobacco wrapped in a porous cellulose film, which in length, thickness, colour, type of tobacco and firmness, have the appearance of cigarettes. These rolls of tobacco must be inserted into a tube of cigarette paper before being smoked. 2402 20 00 Classification is determined by the provisions of General Rules 1,2 a) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 2402 and 2402 20 00.